

116 HR 8723 IH: To condition receipt of State funding from the Bureau of Health Workforce on adoption by the State of the Interstate Medical Licensure Compact, and for other purposes.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8723IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Yoho (for himself, Mr. Thompson of Mississippi, Mr. Tiffany, and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo condition receipt of State funding from the Bureau of Health Workforce on adoption by the State of the Interstate Medical Licensure Compact, and for other purposes.1.Conditioning receipt of State funding from the Bureau of Health Workforce on adoption by the State of the Interstate Medical Licensure CompactIn the case of a State that has not, by the date that is 3 years after the date of the enactment of this Act, joined, through enactment of a State law, the Interstate Medical Licensure Compact facilitating physician interstate licensure, as of the day after such 3-year period, the State shall not be eligible for any funds or assistance administered by the Bureau of Health Workforce of the Health Resources and Services Administration of the Department of Health and Human Services. In the case of a State that becomes ineligible for such funds or assistance pursuant to the previous sentence, if such State after such 3-year date joins, through enactment of a State law, the Interstate Medical Licensure Compact, the Secretary of Health and Human Services may determine such State is no longer ineligible for such funds or assistance pursuant to the previous sentence.2.Conditioning certain professional licensing board grants on provision of specialty physician public awareness campaign on telemedicineSection 330L of the Public Health Service Act (42 U.S.C. 254c–18) is amended—(1)by redesignating subsection (b) as subsection (c);(2)by inserting after subsection (c) the following new subsection:(c)Public awareness campaignA grant may not be made under subsection (a) to a professional licensing board that participates in the licensure of physicians unless the professional licensure board provides for a public awareness campaign to encourage specialty physicians to practice telemedicine.; and(3)in subsection (c), as redesignated by paragraph (1), by striking fiscal years 2002 through 2006 and inserting fiscal years 2021 through 2025. 